COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00633-CR
Style:                              Rudy Matamoros, Jr.
                                    v. The State of Texas
Date motion filed*:                 November 19, 2013
Type of motion:                     Motion for extension of time to file reporter’s record
Party filing motion:                Court reporter
Document to be filed:               Reporter’s record

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                                 October 23, 2013
         Number of previous extensions granted:             0                  Current Due date: October 23, 2013
         Date Requested:                                    January 15, 2014

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: January 15, 2014
                      Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:     /s/ Evelyn V. Keyes
                       

Panel consists of      ____________________________________________

Date: November 26, 2013




November 7, 2008 Revision